—Order, Supreme Court, New York County (Michael Stallman, J.), entered October 29, 1999, which, insofar as appealed from, denied plaintiff’s motion for leave to amend the complaint to add the City of New York as a defendant, unanimously reversed, on the law, without costs, and the motion granted.
In view of the liberality we employ when entertaining motions to amend pleadings (CPLR 3025 [b]), which “should be granted freely if the proponent has alleged facts to establish a prima facie cause of action unless the party opposing amendment has demonstrated that those alleged facts would be insufficient as a matter of law” (Tapps of Nassau Supermarkets v Linden Blvd., 269 AD2d 306, 308), and of the presence of at least some evidence of the City’s voluntary assumption of a responsibility to plaintiff (see generally, Cuffy v City of New York, 69 NY2d 255, 260), we reverse to allow plaintiff to amend the pleadings. Concur — Williams, J. P., Tom, Ellerin, Andrias and Saxe, JJ.